BLATCHFORD, District Judge.
I think that the facts all go to show that, though the libellant went on shore without leave, and was left behind, he had no intention of deserting the vessel, and did not desert her in anj- such sense as to make him incur a forfeiture of his wages under the twenty-fifth section of the act of August IS, 1S5G (11 Stat. G2). Nor, if he did desert, was the desertion noted on the list of the crew, and officially authenticated, as required by that act, so as to make the forfeiture of wages operative.
The particular defence set up in the answer is, that the libellant left the vessel without permission, and remained away for the space of more than forty-eight hours, and that an entry of this was duly made in the log-book of the vessel on the day on which he absented himself, and that he there*285by forfeited bis wages. The forfeiture thus set up is claimed under tbe fifth section of the act of July 20, 1790 (1 Stat. 1S3). But the defence is not made out. The statute must be strictly complied with, in order to make the forfeiture operative. The entry in the log-book must state the fact and date of absence, and the name of the seaman, and must show that his absence was without leave. The entry in the log-book, in this case, does not state the name of the seaman, or the fact that he was aDsent without leave.
The libellant is entitled to a decree for his wages, at thirty dollars per month, from the time his service on board commenced, until the 31st of October, 1807, less 'the payments and credits tlioreon to which-the vessel is entitled. It is impossible for me to decide, from the evidence, what such payments and credits arc, and, unless the parties agree, there must be a reference to a commissioner to ascertain them.